NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

SUSAN AILEEN LEE,

Plaintiff,

Vv. Civil Action No. 18-10181 (MAS)
NANCY A. BERRYHILL, MEMORANDUM OPINION
ACTING COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court on Susan Aileen Lee’s (“Plaintiff”) appeal from the
final decision of Andrew Saul', Commissioner of the Social Security Administration (“Defendant”
or “Commissioner”’), denying Plaintiff's application for a period of disability and disability
insurance benefits (“DIB”). (Compl., ECF No. 1.) The Court has jurisdiction to review this matter
pursuant to 42 U.S.C. § 405(g) and reaches its decision without oral argument pursuant to Local
Civil Rule 78.1. For the reasons set forth below, the Court affirms the Administrative Law Judge’s

(“ALJ”) decision.

 

' Nancy A. Berryhill previously served as Acting Commissioner of the Social Security
Administration. Andrew Saul became the Commissioner of the Social Security Administration on
June 17, 2019.
I. BACKGROUND

A. Procedural History’

Plaintiff applied for DIB in January 2015, alleging disability based on depression, post-
traumatic stress disorder, and lateral malleolus fracture, beginning on July 8, 2011. (AR 227-36,
261.) This claim was denied initially and upon reconsideration. (/d. at 147-58, 162-66.) The ALJ
conducted an administrative hearing on July 27, 2017, following which the ALJ issued a decision
finding that Plaintiff was not disabled. (/d. at 18-29, 35-95.) The Appeals Council denied
Plaintiff's request for review on April 18, 2018. (/d. at 1-3.) On June 5, 2018, Plaintiff filed an
appeal to the District Court of New Jersey (ECF No. 1) and the case was assigned to Chief Judge
Jose L. Linares. Plaintiff filed her moving brief on November 5, 2018 (ECF No. 15) and the
Commissioner filed opposition on January 17, 2019. (ECF No. 18). On April 3, 2019, this case
was reassigned to the Undersigned for all further proceedings. (ECF No. 21.)

B. The ALJ’s Decision

On October 26, 2017, the ALJ rendered a decision. (AR 18-29.) The ALJ set forth the
Social Security Administration’s five-step sequential process for determining whether an
individual is disabled. (/d. at 20-21.) At step one of the analysis, the ALJ found that Plaintiff had
not engaged in substantial gainful activity (“SGA”) since July 8, 2011, the alleged disability onset
date. (fd. at 21.) At step two of the analysis, the ALJ found that Plaintiffhad the severe impairments
of “post-traumatic stress disorder (PTSD), depression, and anxiety disorder.” (/d. at 22.) The ALJ

also noted Plaintiff's diagnosis of “left ankle osteochrondral lesion of the talus” based on a 2014

 

> The Administrative Record is located at ECF Nos. 9-1 through 9-8. The Court will reference the
relevant pages of the Administrative Record (“AR”) and will not reference the corresponding ECF
citations within those files.

I
injury. (/d.) The ALJ found the left ankle osteochrondral lesion non-severe because the evidence
of record did not establish work-related functional limitations for a period of twelve continuous
months. (/d.)}

The ALJ additionally stated that the evidence of record established the impairments of
hypertension and hyperlipidemia but did not establish work-related functional limitations for a
period of twelve continuous months. (/d.) In addition, the ALJ recognized Plaintiff's obesity but
stated that there is no evidence of record indicating that Plaintiff's weight more than minimally
effects her ability to perform basic work activities. (/d.) Finally, the ALJ noted that Plaintiff was
diagnosed with back pain and lumbar strain but found that they did not constitute medically
determinable impairments. (/d. at 22-23.)

At step three, the ALJ determined that none of Plaintiff's impairments, or combination of
impairments, met or medically equaled the severity of one of the listed impairments in 20 C.F.R.
Part 404, Subpart P, Appendix 1. (/d. at 23.) The ALJ next found that Plaintiff possessed the
residual functional capacity (“RFC”) to:

perform a full range of work at all exertional levels, but with the
following non-exertional limitations: she can perform, use
judgment, and tolerate occasional changes in a routine work setting
that is consistent with routine and repetitive tasks; and occasional
interaction with supervisors, co-workers, and the public.
(/d. at 24.)
At step four, the ALJ found Plaintiff able to complete past relevant work as a cleaner. (/d.

at 28.) The ALJ, accordingly, found that Plaintiff has not been under a disability from July 8, 2011,

through the date of the decision. (/d. at 29.)
II. LEGAL STANDARD

A. Standard of Review

On appeal from the final decision of the Commissioner of the Social Security
Administration, the district court “shall have power to enter, upon the pleadings and transcript of
the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see also
42 U.S.C. § 1383{c)(3); Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). To survive judicial
review, the Commissioner’s decision must be supported by substantial evidence. Richardson vy.
Perales, 402 U.S. 389, 401 (1971); Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000); Phammer
v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999); Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999);
Jones v. Sullivan, 954 F.2d 125, 127-28 (3d Cir. 1991); Daring v. Heckler, 727 F.2d 64, 68 (3d
Cir. 1984). Substantial evidence is “more than a mere scintilla. It means such relevant evidence as
a reasonable mind might accept as adequate to support a conclusion.” Richardson, 402 U.S. at 401
(citing Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence is “more
than a mere scintilla of evidence but may be somewhat less than a preponderance of the evidence.”
Ginsburg v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368
F.2d 640, 642 (4th Cir. 1966)).

In reviewing the record for substantial evidence, the Court “may not weigh the evidence or
substitute [its own] conclusions for those of the fact-finder.” Rutherford v. Barnhart, 399 F.3d 546,
352 (3d Cir. 2005) (internal quotation omitted). Even if the Court would have decided differently,
it is bound by the ALJ’s decision if it is supported by substantial evidence. Fargnoli v. Massanari,
247 F.3d 34, 38 (3d Cir. 2001). The Court must “review the record as a whole to determine whether

substantial evidence supports a factual finding.” Zirnsak v, Colvin, 777 F.3d 607, 610 (3d Cir.
2014) (citing Schaudeck y. Comm’r, 181 F.3d 429, 431 (3d Cir. 1999)). “Since it is apparent that
the ALJ cannot reject evidence for no reason or for the wrong reason, an explanation from the ALJ
of the reason why probative evidence has been rejected is required so that a reviewing court can
determine whether the reasons for rejection were improper.” Cotter v. Harris, 642 F.2d 700,
706-07 (3d Cir. 1981) (internal citation omitted).

B. Establishing Disability

In order to be eligible for entitlements under the Social Security Act, a claimant must be
unable “to engage in any [SGA] by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than twelve months... .” 42 U.S.C. § 423(d)(1)({A); see also
42 U.S.C. § 1382c(a)(3)(A). For purposes of the statute, a claimant is disabled only if her physical
or mental impairments are “of such severity that [she] is not only unable to do [her] previous work
but cannot, considering [her] age, education and work experience, engage in any other kind of
substantial gainful work which exists in the national economy... .” 42 U.S.C. § 423(d)(2){A); see
also 42 U.S.C. § 1382c(a)(3)(B). A physical or mental impairment is one “that results from
anatomical, physiological, or psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3); see also 42
U.S.C. § 1382c{a)(3)(D).

Social Security regulations provide a five-step evaluation procedure to determine whether
an individual is disabled. See 20 C.F.R. § 416.920(a)(4). The first step considers a claimant’s work
activity, if any. 20 C.F.R. § 416.920(a)(4)(i). To satisfy the first step, the claimant must establish
that she has not engaged in any SGA since the onset of her alleged disability. /d. At the second

step, the claimant must establish that she suffers from a severe impairment or “combination of
impairments.” 20 C.F.R. § 416.920(a)(4)(ii). The claimant bears the burden of establishing the first
two requirements, and failure to satisfy either automatically results in denial of benefits. Bowen v.
Yuckert, 482 U.S. 137, 146-49 n.5 (1987). [f the claimant satisfies her burden, she proceeds to the
third step. The third step of the evaluation procedure requires the claimant to provide evidence that
her impairment is equal to one of those impairments listed in Appendix | of the regulations. 20
C.F.R. § 416.920(a)(4){iii). If the claimant demonstrates that she suffers from a listed impairment
or that her severe impairment is equal to a listed impairment, she is presumed disabled and is
automatically entitled to benefits. /d. If her claim falls short, the eligibility analysis proceeds to
step four.

The fourth step of the analysis requires the ALJ to determine whether the claimant’s RFC
permits her to resume her past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). “A claimant’s RFC
measures ‘the most [she] can do despite [her] limitations.’” Zirnsak, 777 F.3d at 611 (citing 20
C.F.R. § 404.1545(a)(1)). If the Commissioner determines that the claimant cannot resume her
past relevant work, the burden presumptively shifts to the Commissioner to show “the existence
of other available work that the claimant is capable of performing.” Zirnsak, 777 F.3d at 612
(citations omitted). The Commissioner must show at step five that “given [the] claimant’s age,
education, and work experience, he or she can still perform specific jobs that exist in the national
economy.” Podedworny v. Harris, 745 F.2d 210, 217 (3d Cir. 1984) (citing Rossi v. Califano, 602
F.2d 55, 57 (3d Cir. 1979)); see also 20 C.F.R. § 404.1560. At this step, whether a claimant will
receive benefits depends on the Commissioner’s finding that the claimant is unable to perform

work available in sufficient numbers in the national economy. Zirnsak, 777 F.3d at 612.
Ill. DISCUSSION

A. Parties’ Positions

Plaintiff argues that the ALJ erred by failing to evaluate the opinions of Plaintiff's treating
psychologist in accordance with the regulations, Agency policy and Third Circuit precedent. (P1.’s
Moving Br. 5, ECF No. 15.) Plaintiff also argues that the ALJ’s credibility finding is flawed. (/d.)
With respect to her first argument, Plaintiff asserts that the opinions of Dr. Novaky, her treating
psychologist, “{1) establish far greater and more detailed limitations than the ALJ found; and
(2) met Plaintiff's burden of proof to establish that she is ‘disabled’ pursuant to the Agency’s
definition.” (/d. at 14.) Plaintiff further argues that if the ALJ erroneously excluded limitations
from Plaintiff's RFC, remand is required. (/d. at 15-16.) In addition, Plaintiff argues that the ALJ
failed to recognize the significance of Dr. Novaky’s opinions, “ignored without comment
numerous § 404.1527 factors that favor crediting the opinions of Dr. Novaky[,]” and failed to
identify the requisite contradictory medical evidence required in order to reject a treating source’s
opinion. (/d. at 16-24.)

With respect to her second argument, Plaintiff asserts that the ALJ’s credibility finding “is
generally flawed based on the foregoing.” (/d. at 25.) Plaintiff also argues that the ALJ failed to
consider her strong work history, which consisted of “four quarters of coverage every year for the
18 years prior to her alleged onset of disability.” (/d. at 26.) Citing Taybron v. Harris, Plaintiff
asserts that the ALJ’s failure to consider this factor “compounded his already insufficient
credibility finding based on the aforementioned issue and requires remand for further
consideration.” (/d. at 27) (citing Taybron v. Harris, 667 F.2d 412 (3d Cir. 1981)).

The Commissioner argues that the ALJ properly evaluated the evidence. (Def.’s Opp’n Br.

8-12, ECF No. 18.) The Commissioner asserts that “[c]ontrary to Plaintiff's argument, the ALJ
provided legitimate reasons to assign only ‘little’ weight to Dr. Novaky’s opinion.” (/d. at 9.)
According to the Commissioner, the ALJ did not err in discounting Dr. Novaky’s opinion because
it was unsupported by the record as a whole. (/d. at 10.) The Commissioner further argues that the
ALJ’s evaluation of Plaintiff's subjective complaints was supported by substantial evidence. (dd.
at 12-14.) Defendant also argues that facts of Taybron v. Harris, the case relied upon by Plaintiff
for the proposition that the ALJ should have adequately considered her work history, are
distinguishable from the facts of the present case. (/d. at 13) (citing Taybron, 667 F.2d at 413-15.)
The Commissioner argues that, in contrast to the facts of Taybron, “the medical evidence in this
case documents no evidence of any condition that produced disabling functional limitations during
the relevant period.” (/d.)

B. The ALJ’s Decision Was Supported by Substantial Evidence

The Court finds good cause to affirm the findings of the ALJ. In reaching a decision, an
ALJ must evaluate the evidence and explain the reasons for accepting or rejecting evidence. Cotter,
642 F.2d at 706-07. Nevertheless, the ALJ is provided latitude to deliver a decision in the format
he considers most appropriate while maintaining the requirement that he provide the opportunity
for meaningful court review. Jones v. Barnhart, 364 F.3d 501, 504-05 (3d Cir. 2004).

“An ALJ must give great weight to a claimant’s subjective testimony of the inability to
perform even light or sedentary work [if the] testimony is supported by competent medical
evidence.” Schaudeck., 181 F.3d at 433. The ALJ “can reject such claims if he does not find them
credible” if the decision contains an adequate discussion of the reasons behind the ALJ’s findings.
id. (citing Baerga v. Richardson, 500 F.2d 309, 312 (3d Cir. 1974)). Significantly, “[t]he law is
clear... that the opinion of a treating physician does not bind the ALJ on the issue of functional

capacity.” Brown, 649 F.3d 193, 196 n.2 (3d Cir. 2011). Moreover, “‘a statement by a plaintiff's
treating physician supporting an assertion that [he or] she is ‘disabled’ or ‘unable to work’ is not
dispositive of the issue.” Adorno v. Shalala, 40 F.3d 43, 47-48 (3d Cir. 1994) (citing Wright v.
Sullivan, 900 F.2d 675, 683 (3d Cir. 1990)). Ultimately, it is not the Court’s role to re-weigh the
evidence, either against or in favor of Plaintiff, or “impose [its] own factual determinations.”
Chandler vy. Comm 'r, 667 F.3d 356, 359 (3d Cir. 2011) (citing Richardson, 402 U.S. at 401).

The ALJ in the present case evaluated the evidence in a sufficiently thorough manner for
the Court to find that his decision was supported by substantial evidence. In reaching his decision,
the ALJ carefully considered the evidence of record, including: Plaintiff's testimony and subjective
complaints of pain; Dr. Novacky’s opinions; other medical evidence of record; and the vocational
expert’s (“VE”) testimony. The ALJ’s decision summarized Plaintiff's testimony regarding:
(1) her height, weight, living situation, and activities of daily living; (2) reading comprehension
issues; (3) volunteer activities; (4) work history; and (5) psychological history. (AR 25.} The ALJ
also discussed Plaintiff's treatment with Dr. Novaky. (/d. at 26.) The ALJ concluded that:

[t]he evidence in the record as a whole does not demonstrate that the
claimant’s impairments have resulted in any work preclusive
limitations. The claimant was prescribed psychotropic medications
by her primary physician every [three] to [five] months; and she
never received treatment with a psychiatrist. ... The claimant only
stopped working as [a] massage therapist because the practice
closed down. Furthermore, she is opening her own practice, which
shows that she has the capacity to work. .. . In addition, she collected
unemployment benefits and looked for work, which also shows that
she had the capacity to work. Finally, the claimant testified that she
is able to perform a cleaning job if she is not around people.
(id.}
Furthermore, in reaching his decision, the ALJ weighed the opinion evidence of record.

Specifically, the ALJ assigned great weight to the opinions of the State agency’s psychological

consultants, Seymour Bortner, M.D. and Carlos Jusino-Berrios, M.D. (/d. at 27.) The ALJ gave
partial weight to the opinions of the State agency’s medical consultants, Deogracias Bustos, M.D.
and Mary McLarnon, M.D. (/d.) The ALJ gave great weight to the opinion of Plaintiffs podiatrist,
Barry Finkelstein, M.D. (/d.) The ALJ afforded “little weight” to the opinion of Dr. Novarky. (/d.)
The ALJ also included reasoning for the weight he provided to the opinion evidence. (/d. at 27-28.)

The ALJ’s decision as a whole demonstrates that he considered the record evidence in an
effort to catalogue the relative weight and reasons behind his findings. The Court, accordingly,
finds Plaintiff's arguments unpersuasive. The ALJ in the present case did not discredit Dr.
Novaky’s opinion evidence entirely. Rather, the ALJ afforded it “little weight” and substantiated
the weight provided in the context of the other record evidence. (/d.) The Court, therefore, finds
ne error with respect to the weight the ALJ provided to Dr. Novaky’s opinion evidence. In addition,
the Court finds the facts of the present case distinguishable from the facts of Taybron v. Harris
because, as argued by the Commissioner, the record evidence does not reflect disabling functional
limitations during the relevant period. See Taybron, 667 F.2d at 413-15. Here, the Court finds that
the ALJ’s decision was supported by substantial evidence.
IV. CONCLUSION

For the foregoing reasons, the decision of the ALJ is affirmed. An Order consistent with

this Memorandum Opinion will be entered.

si Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: June 30, 2019

10
